McCOMB, J.
Respondent (defendant) Elizabeth C. Copel and moves to dismiss this appeal from an order of the trial court granting said respondent’s motion to set aside her default and permit her to file an answer for the reason that an order setting aside a default before a judgment has been entered is not an appealable order.
This proposition is tenable and is governed by this rule:  An order granting a motion to set aside a default before a judgment has been entered is a nonappealable order. (Sherman v. Standard Mines Co., 166 Cal. 524, 525 [137 P. 249] ; Strosnider v. Superior Court, 17 Cal.App.2d 647, 650 [62 P.2d 1394] ; Rauer’s Law etc. Co. v. Standley, 3 Cal.App. 44, 46 [84 P. 214].) In the instant ease a judgment had not been entered when the order setting aside-the default of defendant was made; therefore the foregoing rule is applicable.
The motion is granted and the appeal is dismissed.
Moore, P. J., and Wilson, J., concurred.